 



Exhibit 10.1

 



FORM OF

NON-EMPLOYEE DIRECTOR RESTRICTED SHARE NOTICE

 

Pursuant to the 2013 ROWAN COMPANIES PLC INCENTIVE PLAN, as amended

 

1.Grant of Restricted Shares. Pursuant to Annex 1 to the 2013 Rowan Companies
plc Incentive Plan (as amended, the “Plan”), upon and subject to the conditions
described in this Non-Employee Director Restricted Share Notice (this “Notice”)
and Annex 1 to the Plan, Rowan Companies plc, a public limited company
incorporated under English law (the “Company”), hereby grants to ___________
(the “Participant”), effective as of _________ (the “Grant Date”), ___________
restricted shares (the “Restricted Shares” and such award, the “Grant”). All
capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Plan.

 

2.Incorporation of the Plan. References in this Notice to the Plan shall be
taken to mean Annex 1 to the Plan. The Plan is hereby incorporated herein by
this reference. In the event of any conflict between the terms of this Notice
and the Plan, the terms of the Plan shall control.

 

3.Vesting Schedule; Forfeiture.

 

(a)The Grant shall vest and cease to be subject to forfeiture and deemed
repurchase with respect to all of the Restricted Shares subject thereto on the
earlier of (i) the date of the first (1st) annual general meeting of the
Company’s shareholders to occur following the Grant Date or (ii) the one (1)
year anniversary of the Grant Date (such date, the “Vesting Date”), subject to
the Participant’s continued service as a Director through the Vesting Date;
provided, however, that if the Participant incurs a Director Termination (as
defined below) due to the Participant’s death prior to the Vesting Date, all
then-unvested Restricted Shares shall vest in full and cease to be subject to
forfeiture and deemed repurchase upon such Director Termination.

 

(b)Subject to Section 3(a) above, if the Participant resigns as a Director, is
removed as a Director or ceases to provide services as a Director for any reason
(each, a “Director Termination”), the Grant (to the extent not then-vested,
after taking into account any accelerated vesting that occurs in connection with
such Director Termination, if any) shall be forfeited and deemed to be
repurchased by the Company (without payment therefor) as of the date of such
Director Termination, unless determined otherwise by the Committee. For the
avoidance of doubt, upon the Participant ceasing to provide services as a
Director for any reason, unless otherwise provided in this Notice or another
written agreement between the Company and the Participant or otherwise
determined by the Committee, no Restricted Shares which have not become vested
as of the date the Participant ceases to provide services as a Director shall
thereafter become vested.

 

4.Issuance.

 

(a)The Restricted Shares may be evidenced in such a manner as the Committee
shall deem appropriate.

 

(b)Until Restricted Shares vest and cease to be subject to forfeiture and deemed
repurchase in accordance with Section 3 above, the Restricted Shares shall not
be transferable except by will or the laws of descent and distribution. No right
or benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, or torts of the Participant. Any purported assignment,
alienation, pledge, attachment, sale, transfer or other encumbrance of the
Restricted Shares, prior to the lapse of restrictions, that does not satisfy the
requirements hereunder shall be void and unenforceable against the Company.
Notwithstanding the foregoing, in the case of the Participant’s Disability or
death, the Participant’s rights under this Notice may be exercised by the
Participant’s guardian or the legal representative of his or her estate (or the
person who acquires the rights under this Notice by bequest or inheritance or by
the reason of the death of the Participant), as applicable.

 



 1 

 

 

 

(c)As soon as administratively feasible following the vesting of the Restricted
Shares in accordance with Section 3 above, the Company shall remove the
notations on any such shares issued in book entry form, or shall deliver such
shares, less the amount of shares withheld pursuant to Section 6 hereof, if any,
without charge to the Participant’s account, without any restrictive legend.

 

5.Dividends. Any cash dividends that may be paid on the Restricted Shares after
the Grant Date shall be accumulated either in cash or share equivalents at the
discretion of the Committee and held in an account or in escrow by the Company
until such time as the Participant shall vest in the Restricted Shares to which
such dividends are attributable as described in Section 3 above. The Participant
shall receive a cash payment or a number of shares equal to the accumulated
dividends paid (reduced by the amount of any Tax-Related Items (as defined
below)) with respect to the Restricted Shares as they become vested. All
accumulated dividends attributable to unvested Restricted Shares shall be
forfeited if, when and to the extent that the underlying Restricted Shares are
forfeited.

 

6.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action by the Company, the ultimate liability for all United Kingdom and/or
United States federal, state, local and other taxes, foreign taxes, income
taxes, social insurance taxes, payroll taxes, fringe benefits taxes, payments on
account or other tax-related items related to the Participant's participation in
the Plan and legally applicable to the Participant (collectively, the
“Tax-Related Items”) is and remains the sole responsibility of the Participant's
and is not the responsibility of the Company. The Participant further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Shares, including, but not limited to, the grant or vesting of
the Restricted Shares, the release of the Restricted Shares from restrictions,
the subsequent sale of any such shares and the receipt of any dividends with
respect to such Shares, and (ii) are under no obligation to structure the terms
of the grant or any other aspect of the Restricted Shares to reduce or eliminate
the Participant's liability for Tax-Related Items or achieve any particular tax
result. Further, the Participant acknowledges that, if the Participant is
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Company may withhold or account for Tax-Related Items in more
than one jurisdiction. The Participant also acknowledges and agrees that if the
Participant makes an election under Code Section 83(b) or any comparable
provision under UK law to be taxed with respect to the Restricted Shares, the
Participant shall deliver a copy of such election to the Company promptly after
filing such election with the U.S. Internal Revenue Service along with proof of
the timely filing thereof. The Participant is relying solely on the
Participant’s own tax advisors with respect to the Participant’s decision to
make or not make a tax election with respect to the Restricted Shares, and
understands that the Participant shall be solely responsible for any tax
liability that may arise with respect to the Restricted Shares.

 



 2 

 

 

The Participant acknowledges and agrees that the Company shall have the right to
require the Participant to satisfy all obligations relating to the Tax-Related
Items by one or a combination of the following, as determined in the discretion
of the Committee:

 

(a)withholding from the Participant's cash compensation to be paid to the
Participant by the Company, including any cash dividends owed to Participant
with respect to the Restricted Shares;

 

(b)withholding from proceeds of the sale of shares acquired pursuant to the
Restricted Shares either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant's behalf and without consent from
the Participant); or

 

(c)selling or transferring to the employee benefit trust established by the
Company shares acquired pursuant to the Restricted Shares; or

 

(d)withholding an appropriate number of Restricted Shares that would otherwise
be delivered to the Participant upon vesting.

 

The Participant acknowledges and agrees that the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
pay to the Company an amount sufficient to satisfy all Tax-Related Items that
arise in connection with the Restricted Shares.

 

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the Restricted Shares is not made
within ninety (90) days of any event giving rise to the income tax liability or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax will constitute a benefit to the Participant on which additional
income tax (and national insurance contributions (“NICs”), to the extent
applicable) will be payable. The Company may recover any such additional income
tax and NICs at any time thereafter by any of the means referred to herein or
otherwise permitted under the Plan. The Participant will also be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime.

 

7.Adjustment.   The Participant acknowledges and agrees that the Restricted
Shares are subject to adjustment upon certain events as set forth in the Plan.

 

8.Participant’s Directorship. In consideration of the Restricted Shares granted
hereby, the Participant covenants with the Company that he or she shall remain a
Director of the Company for at least six (6) months from the Grant Date.

 

9.Securities Laws.

 

(a) The Participant acknowledges that the Plan and this Notice are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, as well as all applicable state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Shares are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Notice shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 



 3 

 

 

(b) Notwithstanding any other provision of the Plan or this Notice, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
Restricted Shares and this Notice shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Notice shall be deemed amended to the extent necessary
to conform to such applicable exemptive rule.

 

10.Conditions to Issuance of Shares. The Company shall not be required to issue
or deliver any Restricted Shares under this Notice or to make any book entries
evidencing such Restricted Shares prior to fulfillment of the conditions set
forth in Section 10.7 of the Plan.

 

11.Transfer of Restricted Shares. Except as provided under Section 6 hereof, the
Restricted Shares and all rights granted hereunder shall not be (i) assignable,
saleable or otherwise transferable by the Participant other than by will or the
laws of descent and distribution or pursuant to a domestic relations order or
(ii) subject to any encumbrance, pledge or charge of any nature. Any purported
assignment, pledge, attachment, sale, transfer, encumbrance or other charge of
the Restricted Shares in violation of this Section 11 shall be void and of no
force or effect. Without limiting the generality of the foregoing, the
Restricted Shares shall be subject to the restrictions on transferability set
forth in Section 10.8 of the Plan (“Transferability”).

 

12.Severability. In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

13.Certain Restrictions. By accepting the Restricted Shares granted under this
Notice, the Participant acknowledges that he or she will enter into such written
representations, warranties and notices and execute such documents as the
Company may reasonably request in order to comply with the terms of this Notice
or the Plan, or securities laws or any other applicable laws, rules or
regulations, or as are otherwise deemed necessary or appropriate by the Company
and/or the Company’s counsel.

 

14.Recoupment.   Notwithstanding any provision of this Notice to the contrary,
the Participant acknowledges that the Committee may, in its sole discretion and
in accordance with the terms of the Plan:

 

(a) recoup from the Participant all or a portion of the Shares issued or cash
paid and/or any payments made in respect of dividends under this Notice if the
Company’s reported financial or operating results are materially and negatively
restated within five (5) years of the issuance of such Shares or the payment of
such amounts, as applicable; and

 

(b) recoup from the Participant if, in the Committee’s judgment, the Participant
engaged in conduct which was fraudulent, negligent or not in good faith, and
which disrupted, damaged, impaired or interfered with the business, reputation
or employees of the Company or its Affiliates or which caused a subsequent
adjustment or restatement of the Company’s reported financial statements, all or
a portion of the Shares issued or cash paid under this Notice within five (5)
years of such conduct.

 

In addition, to the extent determined by the Company in its discretion to be
applicable to the Participant, the Restricted Shares shall be subject to the
requirements of (i) Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (regarding recovery of erroneously awarded compensation)
and any rules and regulations thereunder, (ii) similar rules under the laws of
any other jurisdiction and (iii) any policies adopted by the Company to
implement such requirements.

 



 4 

 

 

Any Shares subject to recoupment may be transferred to the employee benefit
trust established by the Company, and the Participant agrees to execute any
documents necessary to effectuate such transfer.

 

15.Amendment and Termination. Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice or the Restricted Shares that adversely
affects the Participant’s rights hereunder in any material respect or
termination of this Notice shall be made by the Company without the consent of
the Participant.

 

16.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company and its Affiliates (collectively, the “Company Group”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

 

The Participant understands that the Company Group may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, title, any
Shares or directorships held in the Company Group, details of any Restricted
Shares or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (collectively, “Data”).

 

The Participant understands that Data will be transferred to such Plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting the Company’s Secretary. The Participant authorizes the Company Group
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company’s Secretary. Further, the Participant is
providing his or her consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her service with the Company will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant the Restricted Shares or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant’s refusal or withdrawal of his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant may contact the Company’s Secretary.

 



 5 

 

 

17.Code Section 409A; No Guarantee of Tax Consequences. This award of Restricted
Shares is intended to be exempt from Code Section 409A and the provisions hereof
shall be interpreted and administered consistently with such intent.
Notwithstanding any provision of the Plan or this Notice to the contrary, if at
any time the Committee determines, in its sole discretion, that this award of
Restricted Shares (or any portion thereof) may not be compliant with or exempt
from Code Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Notice, or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to provide for the Restricted
Shares to either be exempt from the application of Code Section 409A or comply
with the requirements of Code Section 409A; provided, however, that this Section
17 shall not create any obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so. The Company makes no commitment
or guarantee to the Participant that any federal or state tax treatment will
apply or be available to any person eligible for benefits under this Notice.

 

18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, the grant and/or vesting of the
Restricted Shares, and/or the acquisition or disposition of the Restricted
Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

19.Successors and Assignees; Binding Effect. The Company may assign any of its
rights under this Notice to single or multiple assignees. Subject to the
restrictions on transfer set forth herein, this Notice shall be binding upon and
inure to the benefit of any assignees of or successors to the Company, the
Participant and all persons lawfully claiming under the Participant.

 

20.Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of the United States and the State of Texas, without regard to
conflict of laws principles, except to the extent that the Act or the laws of
England and Wales mandatorily apply.

 

21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, the
Restricted Shares and any Shares issued under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

22.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach of any other provision of this Notice by the
Participant or any other person.

 

By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Notice. The Participant hereby agrees to accept as binding,
conclusive and final all decisions and/or interpretations of the Committee upon
any questions arising under the Plan or relating to the Restricted Shares.

 

 

    Name   

 

 

 



 6 



 

 

